DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In figure 3, element 311, “EMSEMBLE” should read “ENSEMBLE”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 066, line 5, “identify and classifies” should read “identify and classify”.
In paragraph 090, line 3, “well-documents” should read “well-documented”.
In paragraph 106, line 3, “see 1503)” should read “(see 1503)”.
In paragraph 116, line 1, the acronym “BLEU” is used without being defined.
In paragraph 131, line 5, the acronym “ANOVA” is used without being defined.
In paragraph 131, line 7, “Fig. 20” should read “FIG. 19”.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because it includes reference character “16” in line 5 which is not enclosed within parentheses.  The objection can be resolved by changing “at least one processor 16” to read “at least one processor (16)” or “at least one processor”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 – 8, 10 – 11 and 17 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 9 and 17 of U.S. Patent No. 11,360,763.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, it is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Application Claim 1
U.S. Patent No. 11,360,763 Claim 1
A method comprising: obtaining, at a computing device, a segment of computer code;
A method for automated code annotation in machine learning (ML) and data science, comprising: receiving, as input, a section of executable code, wherein the section of executable code is included in a notebook interface;
with a classification module of a machine learning system executing on said computing device, determining a required annotation category for said segment of computer code;
categorizing, based on the stage classification label, the section of executable code with a category of annotation that is most appropriate for the section of executable code;
with an annotation generation module of said machine learning system executing on said computing device, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category;
automatically generating a suggested annotation for the section of executable code based on the category of annotation;
and providing said natural language annotation to a user interface for display adjacent said segment of computer code.
and in response to a user selection of the suggested annotation via the electronic device, updating the notebook interface to a new version of the notebook interface, wherein the new version of the notebook interface includes the suggested annotation positioned within proximity of the section of executable code.


Regarding claim 7, application claim 7 is anticipated by claim 3 of the patent.
Application Claim 7
U.S. Patent No. 11,360,763 Claim 3
The method of Claim 1, further comprising
The method of claim 2, further comprising:
(claim 2 depends from claim 1)
obtaining user input responsive to said display and retaining said natural language annotation responsive thereto.
in response to the user interaction comprising the user selection of the suggested annotation, adding the suggested annotation to the new version of the notebook interface.


Regarding claim 8, application claim 8 is anticipated by claim 6 of the patent.
Application Claim 8
U.S. Patent No. 11,360,763 Claim 6
The method of Claim 1, further comprising
The method of claim 2, further comprising:
(claim 2 depends from claim 1)
obtaining user input responsive to said display and modifying said natural language annotation responsive thereto.
in response to the user interaction comprising a user edit of the suggested annotation, updating the suggested annotation in accordance with the user edit.


Regarding claim 10, application claim 10 is anticipated by claim 1 of the patent.
Application Claim 10
U.S. Patent No. 11,360,763 Claim 1
The method of Claim 1,
A method for automated code annotation in machine learning (ML) and data science, comprising: . . .
wherein said user interface comprises a computational notebook implemented on a client computer device, further comprising, with said user interface, displaying said natural language annotation to a user adjacent said segment of computer code.
. . . providing, as output, the suggested annotation to a display of an electronic device; and in response to a user selection of the suggested annotation via the electronic device, updating the notebook interface to a new version of the notebook interface, wherein the new version of the notebook interface includes the suggested annotation positioned within proximity of the section of executable code.


Regarding claim 11, it is clear that all the elements of the application claim 11 are to be found in patent claim 9 (as the application claim 11 fully encompasses patent claim 9).  The difference between the application claim 11 and the patent claim 9 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 9 of the patent is in effect a “species” of the “generic” invention of the application claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 11 is anticipated by claim 9 of the patent, it is not patentably distinct from claim 9 of the patent.
Application Claim 11
U.S. Patent No. 11,360,763 Claim 9
An apparatus comprising: a memory; a non-transitory computer readable medium including computer executable instructions; and at least one processor 16, coupled to the memory and the non-transitory computer readable medium, and operative to execute the instructions to be operative to:
A system for automated code annotation in machine learning (ML) and data science, comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including:
obtain a segment of computer code;
receiving, as input, a section of executable code, wherein the section of executable code is included in a notebook interface;
instantiate a classification module and an annotation generation module; with said classification module, determine a required annotation category for said segment of computer code;
categorizing, based on the stage classification label, the section of executable code with a category of annotation that is most appropriate for the section of executable code;
with said annotation generation module, generate a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category;
automatically generating a suggested annotation for the section of executable code based on the category of annotation;
and provide said natural language annotation to a user interface for display adjacent said segment of computer code.
and in response to a user selection of the suggested annotation via the electronic device, updating the notebook interface to a new version of the notebook interface, wherein the new version of the notebook interface includes the suggested annotation positioned within proximity of the section of executable code.


Regarding claim 17, application claim 17 is anticipated by claim 9 of the patent.
Application Claim 17
U.S. Patent No. 11,360,763 Claim 9
The apparatus of Claim 11, further comprising
A system for automated code annotation in machine learning (ML) and data science, comprising: . . .
a computational notebook implemented on a client computer device interconnected with said at least one processor, wherein said natural language annotation is displayed to a user adjacent said segment of computer code.
. . . providing, as output, the suggested annotation to a display of an electronic device; and in response to a user selection of the suggested annotation via the electronic device, updating the notebook interface to a new version of the notebook interface, wherein the new version of the notebook interface includes the suggested annotation positioned within proximity of the section of executable code.


Regarding claim 18, it is clear that all the elements of the application claim 18 are to be found in patent claim 17 (as the application claim 18 fully encompasses patent claim 17).  The difference between the application claim 18 and the patent claim 17 lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 17 of the patent is in effect a “species” of the “generic” invention of the application claim 18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 18 is anticipated by claim 17 of the patent, it is not patentably distinct from claim 17 of the patent.
Application Claim 18
U.S. Patent No. 11,360,763 Claim 17
A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of:
A computer program product for automated code annotation in machine learning (ML) and data science, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
obtaining, at said computer, a segment of computer code;
receive, as input, a section of executable code, wherein the section of executable code is included in a notebook interface;
instantiating a classification module and an annotation generation module; with said classification module, determining a required annotation category for said segment of computer code;
categorize, based on the stage classification label, the section of executable code with a category of annotation that is most appropriate for the section of executable code;
with said annotation generation module, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category;
automatically generate a suggested annotation for the section of executable code based on the category of annotation;
and providing said natural language annotation to a user interface for display adjacent said segment of computer code.
and in response to a user selection of the suggested annotation via the electronic device, update the notebook interface to a new version of the notebook interface, wherein the new version of the notebook interface includes the suggested annotation positioned within proximity of the section of executable code.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 and 14 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "the group consisting of process, result, education, reference, and reason" in lines 2-3 and the limitation “the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection” in lines 4 -6.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitation "the group consisting of process, result, education, reference, and reason" will be interpreted as "a group consisting of process, result, education, reference, and reason", and the limitation “the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection” will be interpreted as “a group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection”.
Regarding claim 5, claim 5 depends from claim 4, and thus recites the limitations of claim 4, and does not resolve the indefinite language from claim 4.
In addition, the terms “well-documented” and “best practices” in claim 5 are relative terms which render the claim indefinite. The terms “well-documented” and “best practices” are subjective, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The notebooks of claim 5 have been rendered indefinite by the use of the terms “well-documented” and “best practices”.  For examination purposes, the limitation “well-documented notebooks including best practices” will be interpreted as notebooks that are documented.
Regarding claim 6, claim 6 depends from claim 4, and thus recites the limitations of claim 4, and does not resolve the indefinite language from claim 4.
In addition, the terms “well-documented” and “best practices” in claim 6 are relative terms which render the claim indefinite. The terms “well-documented” and “best practices” are subjective, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The notebooks of claim 6 have been rendered indefinite by the use of the terms “well-documented” and “best practices”.  For examination purposes, the limitation “well-documented notebooks including best practices” will be interpreted as notebooks that are documented.
Regarding claim 14, claim 14 recites the limitation "the group consisting of process, result, education, reference, and reason" in lines 2-3 and the limitation “the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection” in lines 4 -6.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitation "the group consisting of process, result, education, reference, and reason" will be interpreted as "a group consisting of process, result, education, reference, and reason", and the limitation “the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection” will be interpreted as “a group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection”.
Regarding claim 15, claim 15 depends from claim 14, and thus recites the limitations of claim 14, and does not resolve the indefinite language from claim 14.
In addition, the terms “well-documented” and “best practices” in claim 15 are relative terms which render the claim indefinite. The terms “well-documented” and “best practices” are subjective, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The notebooks of claim 15 have been rendered indefinite by the use of the terms “well-documented” and “best practices”.  For examination purposes, the limitation “well-documented notebooks including best practices” will be interpreted as notebooks that are documented.
Regarding claim 16, claim 16 depends from claim 14, and thus recites the limitations of claim 14, and does not resolve the indefinite language from claim 14.
In addition, the terms “well-documented” and “best practices” in claim 16 are relative terms which render the claim indefinite. The terms “well-documented” and “best practices” are subjective, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The notebooks of claim16 have been rendered indefinite by the use of the terms “well-documented” and “best practices”.  For examination purposes, the limitation “well-documented notebooks including best practices” will be interpreted as notebooks that are documented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 – 11 and 17 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “a method comprising: obtaining, at a computing device, a segment of computer code; with a classification module of a machine learning system executing on said computing device, determining a required annotation category for said segment of computer code; with an annotation generation module of said machine learning system executing on said computing device, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category; and providing said natural language annotation to a user interface for display adjacent said segment of computer code”.
The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses a person reading a segment of computer code, “determining” in the context of this claim encompasses the person selecting a category for the segment of computer code, “generating” in the context of this claim encompasses the person writing an annotation for the segment of computer code, and “providing” in the context of this claim encompasses the person writing the annotation adjacent to a written copy of the segment of computer code.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface”.  These elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 depends from claim 1, and thus recites the limitations of claim 1, “further comprising obtaining user input responsive to said display and retaining said natural language annotation responsive thereto”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation does not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person determining an annotation for a segment of computer code could write a preliminary copy of the annotation, and after receiving a written confirmation that the annotation is acceptable, write the annotation adjacent to a written copy of the segment of computer code.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 depends from claim 1, and thus recites the limitations of claim 1, “further comprising obtaining user input responsive to said display and modifying said natural language annotation responsive thereto”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation does not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person determining an annotation for a segment of computer code could write a preliminary copy of the annotation, and after receiving a written request to edit the annotation, write the updated annotation adjacent to a written copy of the segment of computer code.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 1, and thus recites the limitations of claim 1, “further comprising correcting an error in said segment of computer code responsive to said display”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation does not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person determining an annotation for a segment of computer code could identify a possible code error and write down a suggested correction with the annotation.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 1, and thus recites the limitations of claim 1, “wherein said user interface comprises a computational notebook implemented on a client computer device, further comprising, with said user interface, displaying said natural language annotation to a user adjacent said segment of computer code”.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations do not preclude the steps of claim 1 from practically being performed in the mind because they only recite the additional generic computer components of “a computational notebook” and “a client computer device”.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the additional elements of “a computing device”, “a machine learning system”, “a classification module”, “an annotation generation module”, “a user interface”, “a computational notebook”, and “a client computer device” amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “an apparatus comprising: a memory; a non-transitory computer readable medium including computer executable instructions; and at least one processor, coupled to the memory and the non-transitory computer readable medium, and operative to execute the instructions to be operative to: instantiate a classification module and an annotation generation module; obtain a segment of computer code; with said classification module, determine a required annotation category for said segment of computer code; with said annotation generation module, generate a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category; and provide said natural language annotation to a user interface for display adjacent said segment of computer code”.
The claim 11 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory”, “a computer readable medium”, “at least one processor”, “a classification module”, “an annotation generation module”, and “a user interface” nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “obtain” in the context of this claim encompasses a person reading a segment of computer code, “determine” in the context of this claim encompasses the person selecting a category for the segment of computer code, “generate” in the context of this claim encompasses the person writing an annotation for the segment of computer code, and “provide” in the context of this claim encompasses the person writing the annotation adjacent to a written copy of the segment of computer code.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a memory”, “a computer readable medium”, “at least one processor”, “a classification module”, “an annotation generation module”, and “a user interface”.  These elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory”, “a computer readable medium”, “at least one processor”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 depends from claim 11, and thus recites the limitations of claim 11, “further comprising a computational notebook implemented on a client computer device interconnected with said at least one processor, wherein said natural language annotation is displayed to a user adjacent said segment of computer code”.
For the reasons discussed above for claim 11, the claim 11 limitations recite abstract ideas.  The additional limitations do not preclude the steps of claim 11 from practically being performed in the mind because they only recite the additional generic computer components of “a computational notebook” and “a client computer device”.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 11, the additional elements of “a memory”, “a computer readable medium”, “at least one processor”, “a classification module”, “an annotation generation module”, “a user interface”, “a computational notebook”, and “a client computer device” amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 11, mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites “a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform a method of: instantiating a classification module and an annotation generation module; obtaining, at said computer, a segment of computer code; with said classification module, determining a required annotation category for said segment of computer code; with said annotation generation module, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category; and providing said natural language annotation to a user interface for display adjacent said segment of computer code”.
The claim 18 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer readable medium”, “a computer”, “a classification module”, “an annotation generation module”, and “a user interface”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses a person reading a segment of computer code, “determining” in the context of this claim encompasses the person selecting a category for the segment of computer code, “generating” in the context of this claim encompasses the person writing an annotation for the segment of computer code, and “providing” in the context of this claim encompasses the person writing the annotation adjacent to a written copy of the segment of computer code.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a computer readable medium”, “a computer”, “a classification module”, “an annotation generation module”, and “a user interface”.  These elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer readable medium”, “a computer”, “a classification module”, “an annotation generation module”, and “a user interface” amount to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 – 11 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ("Source Code Summarization Using Attention-based Keyword Memory Networks"), hereinafter Choi, in view of Agashe et al. (“JuICe: A Large Scale Distantly Supervised Dataset for Open Domain Context-based Code Generation”), hereinafter Agashe.
Regarding claim 1, Choi discloses a method comprising:
obtaining, at a computing device, a segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions.");
with a classification module of a machine learning system executing on said computing device, determining a required annotation category for said segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-22, "The proposed approach consists of two phases: keyword prediction and description generation. In the first phase, the predictor predicts the keywords that can well represent the source code using CNNs model. Through this model, we try to capture the natural language keywords semantically associated with the source code. Using those keywords, we try to reduce the semantic gap between the source code and its description. The predicted keywords are stored in the keyword memory, then used in the description generator in the second phase."; A predicted keyword that represent the source code read on a required annotation category for said segment of computer code.);
with an annotation generation module of said machine learning system executing on said computing device, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-15, "The proposed approach consists of two phases: keyword prediction and description generation."; Section III, lines 22-26, "The generator is a model that combines CNNs and RNNs with the keyword memory. It analyzes source code and generates more descriptive comments by referring to the natural language keywords predicted in the first phase."; Generating comments by analyzing source code and referring to the natural language keywords predicted in the first phase reads on generating a natural language annotation of a segment of computer code based on the segment of computer code and the required annotation category.).
Choi does not specifically disclose: providing said natural language annotation to a user interface for display adjacent said segment of computer code.
Agashe teaches:
providing said natural language annotation to a user interface for display adjacent said segment of computer code (Section 1, lines 20-25, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow"; The natural language (NL) markdown cells interleaved with code cells reads on a natural language annotation displayed adjacent to the segment of computer code.).
Agashe teaches natural language (NL) markdown cells interleaved with code cells in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi and Agashe are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Agashe to use natural language (NL) markdown cells interleaved with code cells.  Doing so would allow for source code documentation.
Regarding claim 10, Choi in view of Agashe discloses the method as claimed in claim 1.
Agashe further teaches:
wherein said user interface comprises a computational notebook implemented on a client computer device, further comprising, with said user interface, displaying said natural language annotation to a user adjacent said segment of computer code (Section 1, lines 20-25, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow"; The Jupyter notebook reads on the computational notebook, and the natural language (NL) markdown cells interleaved with code cells reads on a natural language annotation displayed adjacent to the segment of computer code.).
Agashe teaches using a computational notebook with natural language (NL) markdown cells interleaved with code cells in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi and Agashe are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to further incorporate the teachings of Agashe to use a computational notebook with natural language (NL) markdown cells interleaved with code cells.  Doing so would allow for source code documentation.
Regarding claim 11, Choi discloses an apparatus comprising:
a memory; a non-transitory computer readable medium including computer executable instructions; and at least one processor, coupled to the memory and the non-transitory computer readable medium, and operative to execute the instructions to be operative to: instantiate a classification module and an annotation generation module (Section III-B, lines 1-5, “In this section, we describe a model that generates descriptions using encoder-decoder model with the predicted keywords related to source code by an attention mechanism. The model consists of an encoder, memory, and decoder. Figure 3 shows the architecture of our generator model.”; Section V, lines 7-11, “In the experiment, we evaluated our approach with two kinds of datasets collected from GitHub and StackOverflow. Our experimental results showed that the proposed method had better performance, both quantitatively and qualitatively, than the baselines.”; The software model including memory and experiments with results demonstrates that use of a processor executing instructions stored in memory.);
obtain a segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions.");
with said classification module, determine a required annotation category for said segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-22, "The proposed approach consists of two phases: keyword prediction and description generation. In the first phase, the predictor predicts the keywords that can well represent the source code using CNNs model. Through this model, we try to capture the natural language keywords semantically associated with the source code. Using those keywords, we try to reduce the semantic gap between the source code and its description. The predicted keywords are stored in the keyword memory, then used in the description generator in the second phase."; A predicted keyword that represent the source code read on a required annotation category for said segment of computer code.);
with said annotation generation module, generate a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-15, "The proposed approach consists of two phases: keyword prediction and description generation."; Section III, lines 22-26, "The generator is a model that combines CNNs and RNNs with the keyword memory. It analyzes source code and generates more descriptive comments by referring to the natural language keywords predicted in the first phase."; Generating comments by analyzing source code and referring to the natural language keywords predicted in the first phase reads on generating a natural language annotation of a segment of computer code based on the segment of computer code and the required annotation category.).
Choi does not specifically disclose: provide said natural language annotation to a user interface for display adjacent said segment of computer code.
Agashe teaches:
provide said natural language annotation to a user interface for display adjacent said segment of computer code (Section 1, lines 20-25, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow"; The natural language (NL) markdown cells interleaved with code cells reads on a natural language annotation displayed adjacent to the segment of computer code.).
Agashe teaches natural language (NL) markdown cells interleaved with code cells in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi and Agashe are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Agashe to use natural language (NL) markdown cells interleaved with code cells.  Doing so would allow for source code documentation.
Regarding claim 17, Choi in view of Agashe discloses the apparatus as claimed in claim 11.
Agashe further teaches:
further comprising a computational notebook implemented on a client computer device interconnected with said at least one processor, wherein said natural language annotation is displayed to a user adjacent said segment of computer code (Section 1, lines 20-25, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow"; The Jupyter notebook reads on the computational notebook, and the natural language (NL) markdown cells interleaved with code cells reads on a natural language annotation displayed adjacent to the segment of computer code.).
Agashe teaches using a computational notebook with natural language (NL) markdown cells interleaved with code cells in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi and Agashe are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to further incorporate the teachings of Agashe to use a computational notebook with natural language (NL) markdown cells interleaved with code cells.  Doing so would allow for source code documentation.
Regarding claim 18, Choi discloses a non-transitory computer readable medium comprising:
computer executable instructions which when executed by a computer cause the computer to perform a method of: instantiating a classification module and an annotation generation module (Section III-B, lines 1-5, “In this section, we describe a model that generates descriptions using encoder-decoder model with the predicted keywords related to source code by an attention mechanism. The model consists of an encoder, memory, and decoder. Figure 3 shows the architecture of our generator model.”; Section V, lines 7-11, “In the experiment, we evaluated our approach with two kinds of datasets collected from GitHub and StackOverflow. Our experimental results showed that the proposed method had better performance, both quantitatively and qualitatively, than the baselines.”; The software model including memory and experiments with results demonstrates that use of a processor executing instructions stored in memory.);
obtaining, at said computer, a segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions.");
with said classification module, determining a required annotation category for said segment of computer code (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-22, "The proposed approach consists of two phases: keyword prediction and description generation. In the first phase, the predictor predicts the keywords that can well represent the source code using CNNs model. Through this model, we try to capture the natural language keywords semantically associated with the source code. Using those keywords, we try to reduce the semantic gap between the source code and its description. The predicted keywords are stored in the keyword memory, then used in the description generator in the second phase."; A predicted keyword that represent the source code read on a required annotation category for said segment of computer code.);
with said annotation generation module, generating a natural language annotation of said segment of computer code based on said segment of computer code and said required annotation category (Section III, lines 9-12, "In this paper, we propose an automatic code summarization model by using attention-based keyword memory networks to overcome the semantic gap between source code and natural language descriptions."; Section III, lines 13-15, "The proposed approach consists of two phases: keyword prediction and description generation."; Section III, lines 22-26, "The generator is a model that combines CNNs and RNNs with the keyword memory. It analyzes source code and generates more descriptive comments by referring to the natural language keywords predicted in the first phase."; Generating comments by analyzing source code and referring to the natural language keywords predicted in the first phase reads on generating a natural language annotation of a segment of computer code based on the segment of computer code and the required annotation category.).
Choi does not specifically disclose: providing said natural language annotation to a user interface for display adjacent said segment of computer code.
Agashe teaches:
providing said natural language annotation to a user interface for display adjacent said segment of computer code (Section 1, lines 20-25, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow"; The natural language (NL) markdown cells interleaved with code cells reads on a natural language annotation displayed adjacent to the segment of computer code.).
Agashe teaches natural language (NL) markdown cells interleaved with code cells in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi and Agashe are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Agashe to use natural language (NL) markdown cells interleaved with code cells.  Doing so would allow for source code documentation.
Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Agashe, and further in view of LeClair et al. (“Improved Code Summarization via a Graph Neural Network”), hereinafter LeClair.
Regarding claim 2, Choi in view of Agashe discloses the method as claimed in claim 1, but does not specifically disclose: further comprising generating an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, wherein said annotation generation module includes a graph neural network.
LeClair teaches:
further comprising generating an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, wherein said annotation generation module includes a graph neural network (Abstract, lines 1-2, "Automatic source code summarization is the task of generating natural language descriptions for source code."; Section 4, lines 4-12, "our approach works in 5 steps: (1) Embed the source code sequence and the AST node tokens. (2) Encode the embedding output with a recurrent layer for the source code token sequence and a ConvGNN for the AST nodes and edges. (3) Use an attention mechanism to learn important tokens in the source code and AST. (4) Decode the encoder outputs. (5) Predict the next token in the sequence."; The Convolutional Graph Neural Network (ConvGNN) reads on the graph neural network.).
LeClair teaches using an abstract syntax tree (AST) and a graph neural network to improve automatic source code summarization (Abstract, lines 10-20, "Recently, more complex approaches based on random AST paths or graph neural networks have improved on the models using flattened ASTs. However, the literature still does not describe the using a graph neural network together with source code sequence as separate inputs to a model. Therefore, in this paper, we present an approach that uses a graph-based neural architecture that better matches the default structure of the AST to generate these summaries. We evaluate our technique using a data set of 2.1 million Java method-comment pairs and show improvement over four baseline techniques, two from the software engineering literature, and two from machine learning literature.").
Choi, Agashe, and LeClair are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of LeClair to use an abstract syntax tree (AST) and a graph neural network.  Doing so would allow for improving automatic source code summarization.
Regarding claim 12, Choi in view of Agashe discloses the apparatus as claimed in claim 11, but does not specifically disclose: wherein said at least one processor is further operative to generate an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, and wherein said annotation generation module includes a graph neural network.
LeClair teaches:
wherein said at least one processor is further operative to generate an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, and wherein said annotation generation module includes a graph neural network (Abstract, lines 1-2, "Automatic source code summarization is the task of generating natural language descriptions for source code."; Section 4, lines 4-12, "our approach works in 5 steps: (1) Embed the source code sequence and the AST node tokens. (2) Encode the embedding output with a recurrent layer for the source code token sequence and a ConvGNN for the AST nodes and edges. (3) Use an attention mechanism to learn important tokens in the source code and AST. (4) Decode the encoder outputs. (5) Predict the next token in the sequence."; The Convolutional Graph Neural Network (ConvGNN) reads on the graph neural network.).
LeClair teaches using an abstract syntax tree (AST) and a graph neural network to improve automatic source code summarization (Abstract, lines 10-20, "Recently, more complex approaches based on random AST paths or graph neural networks have improved on the models using flattened ASTs. However, the literature still does not describe the using a graph neural network together with source code sequence as separate inputs to a model. Therefore, in this paper, we present an approach that uses a graph-based neural architecture that better matches the default structure of the AST to generate these summaries. We evaluate our technique using a data set of 2.1 million Java method-comment pairs and show improvement over four baseline techniques, two from the software engineering literature, and two from machine learning literature.").
Choi, Agashe, and LeClair are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of LeClair to use an abstract syntax tree (AST) and a graph neural network.  Doing so would allow for improving automatic source code summarization.  
Regarding claim 19, Choi in view of Agashe discloses the non-transitory computer readable medium as claimed in claim 18, but does not specifically disclose: wherein the instructions further cause the computer to generate an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, and wherein said annotation generation module includes a graph neural network.
LeClair teaches:
wherein the instructions further cause the computer to generate an Abstract Syntax Tree (AST) structure of at least said segment of computer code, wherein said natural language annotation of said segment of computer code is further based on said Abstract Syntax Tree (AST) structure, and wherein said annotation generation module includes a graph neural network (Abstract, lines 1-2, "Automatic source code summarization is the task of generating natural language descriptions for source code."; Section 4, lines 4-12, "our approach works in 5 steps: (1) Embed the source code sequence and the AST node tokens. (2) Encode the embedding output with a recurrent layer for the source code token sequence and a ConvGNN for the AST nodes and edges. (3) Use an attention mechanism to learn important tokens in the source code and AST. (4) Decode the encoder outputs. (5) Predict the next token in the sequence."; The Convolutional Graph Neural Network (ConvGNN) reads on the graph neural network.).
LeClair teaches using an abstract syntax tree (AST) and a graph neural network to improve automatic source code summarization (Abstract, lines 10-20, "Recently, more complex approaches based on random AST paths or graph neural networks have improved on the models using flattened ASTs. However, the literature still does not describe the using a graph neural network together with source code sequence as separate inputs to a model. Therefore, in this paper, we present an approach that uses a graph-based neural architecture that better matches the default structure of the AST to generate these summaries. We evaluate our technique using a data set of 2.1 million Java method-comment pairs and show improvement over four baseline techniques, two from the software engineering literature, and two from machine learning literature.").
Choi, Agashe, and LeClair are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of LeClair to use an abstract syntax tree (AST) and a graph neural network.  Doing so would allow for improving automatic source code summarization.  
Claims 3 – 6, 13 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Agashe and LeClair, and further in view of Zhang et al. (“How do Data Science Workers Collaborate? Roles, Workflows, and Tools”), hereinafter Zhang.
Regarding claim 3, Choi in view of Agashe and LeClair discloses the method as claimed in claim 2.  Choi further discloses:
determining a stage of a data science workflow to which said segment of computer code corresponds (Section III-A, lines 1-2, “To generate more accurate description, we first predict keywords that are strongly associated with source code.”; A keyword strongly associated with source code reads on a stage corresponding to a segment of computer code.).
Choi in view of Agashe and LeClair does not specifically disclose: wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow.
Zhang teaches:
wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow (Section 2.1, lines 9-15, "HCI researchers are interested in data science practices. Studies have been conducted to understand data science work practices [34, 43, 50, 54, 61, 67, 75, 76, 81], sometimes using the label of Human Centered Data Science [4, 66]. For example, Wang et al. proposed a framework of 3 stages and 10 steps to characterize the data science workflow by synthesizing existing literature (Figure 1) [95]. The stages consist of Preparation, Modeling, and Deployment, and at a finer-grained level, the framework has 10 steps from Data Acquisition to Model Runtime Monitoring and Improvement."; The 3 stages to characterize the data science workflow reads on a stage of a data science workflow, and the 10 steps reads on a category based on the stage of the data science workflow.).
Zhang teaches identifying stages and steps of the data science workflow in order to implement systems that support aspects of data science work practices (Section 2.3, lines 7-9,"With these design principles and guidelines in mind [3, 28], many systems and features have been proposed to support aspects of data science work practices. One notable system is Jupyter Notebook"; Section 2.3, lines 17-19, "Jupyter Notebook’s narrative cell feature is designed to allow data scientists to leave human-readable annotations so that when another data scientist re-uses the code, they can better understand it.").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair to incorporate the teachings of Zhang to identify stages and steps of the data science workflow.  Doing so would allow for implementing systems that support aspects of data science work practices.
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the method as claimed in claim 3.
Agashe further teaches:
said category is selected from the group consisting of process, result, education, reference, and reason (Table 3, column 1, "NL Type: High-level Declarative, Variables/Functions, Arguments Mentioned, Question, Line-by-line, Long References, Input/Output, Equation"; The natural language documentation type (NL type) reads on the category, the line-by-line type reads on the process category, the output type reads on the result category, the equation type reads on the education category, the long references type reads on the reference category, and the high-level declarative type reads on the reason category.).
Agashe teaches natural language documentation types in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use natural language documentation types.  Doing so would allow for source code documentation.
Zhang further teaches:
said stage is selected from the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection (Section 2.1, lines 15-18, "This workflow framework is built on top of Muller et al.’s work [67], which mostly focused on the Preparation steps, and decomposed the data science workflow into 4 stages, based on interviews with professional data scientists: Data Acquisition, Data Cleaning, Feature Engineering, and Model Building and Selection."; The data acquisition stage reads on the environment configuration stage and the data cleaning stage reads on the data preparation and exploration stage.
Zhang teaches data science workflow stages in order to implement systems that support aspects of data science work practices (Section 2.3, lines 7-9,"With these design principles and guidelines in mind [3, 28], many systems and features have been proposed to support aspects of data science work practices. One notable system is Jupyter Notebook"; Section 2.3, lines 17-19, "Jupyter Notebook’s narrative cell feature is designed to allow data scientists to leave human-readable annotations so that when another data scientist re-uses the code, they can better understand it.").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Zhang to use data science workflow stages.  Doing so would allow for implementing systems that support aspects of data science work practices.
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the method as claimed in claim 4.
Choi further discloses:
training said classification module, with extracted source code from said well-documented notebooks as input, and expert-labeled categories from said notebooks as output (Section III-A, lines 1-9, "To generate more accurate description, we first predict keywords that are strongly associated with source code. We assume that nouns and verbs appearing in the description of source code are the keywords relevant to the role and operation of the source code. Given source code and its description in the training data, we extract nouns and verbs from the description and regard them as the keywords of the corresponding source code. Then, we train the model to predict nouns and verbs that may appear in the description of given source code."; The nouns and verbs extracted from the description read on the expert-labeled categories.).
Choi does not specifically disclose: using well-documented notebooks including best practices.
Agashe further teaches:
using well-documented notebooks including best practices (Abstract, lines 1-10, "Interactive programming with interleaved code snippet cells and natural language markdown is recently gaining popularity in the form of Jupyter notebooks, which accelerate prototyping and collaboration. To study code generation conditioned on a long context history, we present JuICe, a corpus of 1.5 million examples with a curated test set of 3.7K instances based on online programming assignments."; Section 1, lines 20-27, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow and often is of high quality, since notebooks are frequently used for sharing and collaboration amongst teams.").
Agashe teaches using documented notebooks in order to provide training data for computational notebook systems (Abstract, lines 10-13, “Compared with existing contextual code generation datasets, JuICe provides refined human-curated data, open-domain code, and an order of magnitude more training data.”; Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use documented notebooks.  Doing so would allow for providing training data for computational notebook systems.
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the method as claimed in claim 4.
Agashe further teaches:
training said annotation generation module by using well-documented notebooks including best practices (Abstract, lines 1-10, "Interactive programming with interleaved code snippet cells and natural language markdown is recently gaining popularity in the form of Jupyter notebooks, which accelerate prototyping and collaboration. To study code generation conditioned on a long context history, we present JuICe, a corpus of 1.5 million examples with a curated test set of 3.7K instances based on online programming assignments."; Section 1, lines 20-27, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow and often is of high quality, since notebooks are frequently used for sharing and collaboration amongst teams."),
with extracted source code from said well-documented notebooks as input, and raw annotation sentences as output (Section 9, lines 1-9, "In this paper, we introduced the task of code generation under the paradigm of interactive computing, conditioned on a context of interleaved code snippet cells and NL markdown. To train models for this task, we collected a new large scale open-domain dataset (JuICe) from publicly available Jupyter notebooks, consisting of target code cells paired with sequences of NL and code context."; The target code cells read on the extracted source code and the sequences of natural language (NL) and code context read on the raw annotation sentences.).
Agashe teaches using documented notebooks for training with code and annotations in order to provide training data for source code documentation systems (Abstract, lines 10-13, “Compared with existing contextual code generation datasets, JuICe provides refined human-curated data, open-domain code, and an order of magnitude more training data.”; Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use documented notebooks for training with code and annotations.  Doing so would allow for providing training data for source code documentation systems.
Regarding claim 13, Choi in view of Agashe and LeClair discloses the apparatus as claimed in claim 12.  Choi further discloses:
determine a stage of a data science workflow to which said segment of computer code corresponds (Section III-A, lines 1-2, “To generate more accurate description, we first predict keywords that are strongly associated with source code.”; A keyword strongly associated with source code reads on a stage corresponding to a segment of computer code.).
Choi in view of Agashe and LeClair does not specifically disclose: wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow.
Zhang teaches:
wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow (Section 2.1, lines 9-15, "HCI researchers are interested in data science practices. Studies have been conducted to understand data science work practices [34, 43, 50, 54, 61, 67, 75, 76, 81], sometimes using the label of Human Centered Data Science [4, 66]. For example, Wang et al. proposed a framework of 3 stages and 10 steps to characterize the data science workflow by synthesizing existing literature (Figure 1) [95]. The stages consist of Preparation, Modeling, and Deployment, and at a finer-grained level, the framework has 10 steps from Data Acquisition to Model Runtime Monitoring and Improvement."; The 3 stages to characterize the data science workflow reads on a stage of a data science workflow, and the 10 steps reads on a category based on the stage of the data science workflow.).
Zhang teaches identifying stages and steps of the data science workflow in order to implement systems that support aspects of data science work practices (Section 2.3, lines 7-9,"With these design principles and guidelines in mind [3, 28], many systems and features have been proposed to support aspects of data science work practices. One notable system is Jupyter Notebook"; Section 2.3, lines 17-19, "Jupyter Notebook’s narrative cell feature is designed to allow data scientists to leave human-readable annotations so that when another data scientist re-uses the code, they can better understand it.").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair to incorporate the teachings of Zhang to identify stages and steps of the data science workflow.  Doing so would allow for implementing systems that support aspects of data science work practices.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the apparatus as claimed in claim 13.
Agashe further teaches:
said category is selected from the group consisting of process, result, education, reference, and reason (Table 3, column 1, "NL Type: High-level Declarative, Variables/Functions, Arguments Mentioned, Question, Line-by-line, Long References, Input/Output, Equation"; The natural language documentation type (NL type) reads on the category, the line-by-line type reads on the process category, the output type reads on the result category, the equation type reads on the education category, the long references type reads on the reference category, and the high-level declarative type reads on the reason category.).
Agashe teaches natural language documentation types in order to provide source code documentation (Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use natural language documentation types.  Doing so would allow for source code documentation.
Zhang further teaches:
said stage is selected from the group consisting of environment configuration, data preparation and exploration, feature engineering and selection, and model building and selection (Section 2.1, lines 15-18, "This workflow framework is built on top of Muller et al.’s work [67], which mostly focused on the Preparation steps, and decomposed the data science workflow into 4 stages, based on interviews with professional data scientists: Data Acquisition, Data Cleaning, Feature Engineering, and Model Building and Selection."; The data acquisition stage reads on the environment configuration stage and the data cleaning stage reads on the data preparation and exploration stage.
Zhang teaches data science workflow stages in order to implement systems that support aspects of data science work practices (Section 2.3, lines 7-9,"With these design principles and guidelines in mind [3, 28], many systems and features have been proposed to support aspects of data science work practices. One notable system is Jupyter Notebook"; Section 2.3, lines 17-19, "Jupyter Notebook’s narrative cell feature is designed to allow data scientists to leave human-readable annotations so that when another data scientist re-uses the code, they can better understand it.").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Zhang to use data science workflow stages.  Doing so would allow for implementing systems that support aspects of data science work practices.
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the apparatus as claimed in claim 14.
Choi further discloses:
train said classification module, with extracted source code from said well-documented notebooks as input, and expert-labeled categories from said notebooks as output (Section III-A, lines 1-9, "To generate more accurate description, we first predict keywords that are strongly associated with source code. We assume that nouns and verbs appearing in the description of source code are the keywords relevant to the role and operation of the source code. Given source code and its description in the training data, we extract nouns and verbs from the description and regard them as the keywords of the corresponding source code. Then, we train the model to predict nouns and verbs that may appear in the description of given source code."; The nouns and verbs extracted from the description read on the expert-labeled categories.).
Choi does not specifically disclose: using well-documented notebooks including best practices.
Agashe further teaches:
using well-documented notebooks including best practices (Abstract, lines 1-10, "Interactive programming with interleaved code snippet cells and natural language markdown is recently gaining popularity in the form of Jupyter notebooks, which accelerate prototyping and collaboration. To study code generation conditioned on a long context history, we present JuICe, a corpus of 1.5 million examples with a curated test set of 3.7K instances based on online programming assignments."; Section 1, lines 20-27, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow and often is of high quality, since notebooks are frequently used for sharing and collaboration amongst teams.").
Agashe teaches using documented notebooks in order to provide training data for computational notebook systems (Abstract, lines 10-13, “Compared with existing contextual code generation datasets, JuICe provides refined human-curated data, open-domain code, and an order of magnitude more training data.”; Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use documented notebooks.  Doing so would allow for providing training data for computational notebook systems.
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Choi in view of Agashe and LeClair and further in view of Zhang discloses the apparatus as claimed in claim 14.
Agashe further teaches:
train said annotation generation module by using well-documented notebooks including best practices (Abstract, lines 1-10, "Interactive programming with interleaved code snippet cells and natural language markdown is recently gaining popularity in the form of Jupyter notebooks, which accelerate prototyping and collaboration. To study code generation conditioned on a long context history, we present JuICe, a corpus of 1.5 million examples with a curated test set of 3.7K instances based on online programming assignments."; Section 1, lines 20-27, "Figure 1 presents part of a Jupyter notebook for training a decision tree classifier using Python, which includes a title, followed by interleaved NL markdown and code cells. The markdown typically describes the goal of the code cells that follow and often is of high quality, since notebooks are frequently used for sharing and collaboration amongst teams."),
with extracted source code from said well-documented notebooks as input, and raw annotation sentences as output (Section 9, lines 1-9, "In this paper, we introduced the task of code generation under the paradigm of interactive computing, conditioned on a context of interleaved code snippet cells and NL markdown. To train models for this task, we collected a new large scale open-domain dataset (JuICe) from publicly available Jupyter notebooks, consisting of target code cells paired with sequences of NL and code context."; The target code cells read on the extracted source code and the sequences of natural language (NL) and code context read on the raw annotation sentences.).
Agashe teaches using documented notebooks for training with code and annotations in order to provide training data for source code documentation systems (Abstract, lines 10-13, “Compared with existing contextual code generation datasets, JuICe provides refined human-curated data, open-domain code, and an order of magnitude more training data.”; Section 1, lines 1-10, "Interactive computing (IC) is a software engineering paradigm where programmers write source code scripts in an incremental fashion, one block at a time, taking decisions based on the output of execution of previously written blocks. An increasingly adopted platform for IC is the Jupyter notebook (Kluyver et al., 2016), which additionally encourages the use of markdown in natural language (NL) between code snippets as a means of documentation").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair and further in view of Zhang to further incorporate the teachings of Agashe to use documented notebooks for training with code and annotations.  Doing so would allow for providing training data for source code documentation systems.
Regarding claim 20, Choi in view of Agashe and LeClair discloses the non-transitory computer readable medium as claimed in claim 19.  Choi further discloses:
determine a stage of a data science workflow to which said segment of computer code corresponds (Section III-A, lines 1-2, “To generate more accurate description, we first predict keywords that are strongly associated with source code.”; A keyword strongly associated with source code reads on a stage corresponding to a segment of computer code.).
Choi in view of Agashe and LeClair does not specifically disclose: wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow.
Zhang teaches:
wherein said determining, with said classification module, of said required annotation category is based on said stage of said data science workflow (Section 2.1, lines 9-15, "HCI researchers are interested in data science practices. Studies have been conducted to understand data science work practices [34, 43, 50, 54, 61, 67, 75, 76, 81], sometimes using the label of Human Centered Data Science [4, 66]. For example, Wang et al. proposed a framework of 3 stages and 10 steps to characterize the data science workflow by synthesizing existing literature (Figure 1) [95]. The stages consist of Preparation, Modeling, and Deployment, and at a finer-grained level, the framework has 10 steps from Data Acquisition to Model Runtime Monitoring and Improvement."; The 3 stages to characterize the data science workflow reads on a stage of a data science workflow, and the 10 steps reads on a category based on the stage of the data science workflow.).
Zhang teaches identifying stages and steps of the data science workflow in order to implement systems that support aspects of data science work practices (Section 2.3, lines 7-9,"With these design principles and guidelines in mind [3, 28], many systems and features have been proposed to support aspects of data science work practices. One notable system is Jupyter Notebook"; Section 2.3, lines 17-19, "Jupyter Notebook’s narrative cell feature is designed to allow data scientists to leave human-readable annotations so that when another data scientist re-uses the code, they can better understand it.").
Choi, Agashe, LeClair, and Zhang are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe and LeClair to incorporate the teachings of Zhang to identify stages and steps of the data science workflow.  Doing so would allow for implementing systems that support aspects of data science work practices.
Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Agashe, and further in view of Yimam et al. (“Automatic Annotation Suggestions and Custom Annotation Layers in WebAnno”), hereinafter Yimam.
Regarding claim 7, Choi in view of Agashe discloses the method as claimed in claim 1, but does not specifically disclose: further comprising obtaining user input responsive to said display and retaining said natural language annotation responsive thereto.
Yimam teaches:
further comprising obtaining user input responsive to said display and retaining said natural language annotation responsive thereto (Section 1, lines 41-46, "For our approach, we assume that an annotator actually does manually verify all annotations to produce a completely labeled dataset. This task can be sped up by automatically suggesting annotations that the annotator may then either accept or correct."; The annotator accepting or correcting an automatically suggested annotation reads on the user input, and accepting a suggested annotation reads on retaining the natural language annotation.).
Yimam teaches an annotator accepting an automatically suggested annotation in order to reduce annotation time (Abstract, lines 15-22, "Further, we tightly integrate a generic machine learning component for automatic annotation suggestions of span annotations. In two case studies, we show that automatic annotation suggestions, combined with our split-pane UI concept, significantly reduces annotation time.").
Choi, Agashe, and Yimam are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of Yimam to allow an annotator to accept an automatically suggested annotation.  Doing so would allow for reducing annotation time.
Regarding claim 8, Choi in view of Agashe discloses the method as claimed in claim 1, but does not specifically disclose: further comprising obtaining user input responsive to said display and modifying said natural language annotation responsive thereto.
Yimam teaches:
further comprising obtaining user input responsive to said display and modifying said natural language annotation responsive thereto (Section 1, lines 41-46, "For our approach, we assume that an annotator actually does manually verify all annotations to produce a completely labeled dataset. This task can be sped up by automatically suggesting annotations that the annotator may then either accept or correct."; The annotator accepting or correcting an automatically suggested annotation reads on the user input, and correcting a suggested annotation reads on modifying the natural language annotation.).
Yimam teaches an annotator correcting an automatically suggested annotation in order to reduce annotation time (Abstract, lines 15-22, "Further, we tightly integrate a generic machine learning component for automatic annotation suggestions of span annotations. In two case studies, we show that automatic annotation suggestions, combined with our split-pane UI concept, significantly reduces annotation time.").
Choi, Agashe, and Yimam are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of Yimam to allow an annotator to correct an automatically suggested annotation.  Doing so would allow for reducing annotation time.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Agashe, and further in view of Fowkes et al. ("TASSAL: Autofolding for Source Code Summarization"), hereinafter Fowkes.
Regarding claim 9, Choi in view of Agashe discloses the method as claimed in claim 1, but does not specifically disclose: further comprising correcting an error in said segment of computer code responsive to said display.
Fowkes teaches: further comprising correcting an error in said segment of computer code responsive to said display (Section 6, lines 1-13, "We presented a novel tool that summarizes source code files by automatically folding their least informative code regions. Unlike existing work on code summarization, our tool demonstrates that the folding procedure common to IDEs can serve as the basis of an automatic summary. Indeed, our proposed method builds on this previous work using disjoint line- and term-level code summaries and introduces a new contiguous parse subtree as its summary. Our evaluation demonstrates that our summarizer is favoured by experienced developers over methods currently used as standard in modern IDEs. In future we would like to extend our tool to generate targeted summaries for specific software engineering tasks such as bug localization or code review."; Generating targeted summaries for the software engineering task of bug localization reads on correcting an error in said segment of computer code responsive to the display.).
Fowkes teaches generating targeted summaries for the software engineering task of bug localization in order to assist developers who are unfamiliar with a new codebase (Abstract, lines 1-9, "We present a novel tool, TASSAL, that automatically creates a summary of each source file in a project by folding its least salient code regions. The intended use-case for our tool is the first-look problem: to help developers who are unfamiliar with a new codebase and are attempting to understand it. TASSAL is intended to aid developers in this task by folding away less informative regions of code and allowing them to focus their efforts on the most informative ones.").
Choi, Agashe, and Fowkes are considered to be analogous to the claimed invention because they are in the same field of documentation generation systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Agashe to incorporate the teachings of Fowkes to generate targeted summaries for the software engineering task of bug localization.  Doing so would allow for assisting developers who are unfamiliar with a new codebase.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Wang, April Yi, Dakuo Wang, Jaimie Drozdal, Michael Muller, Soya Park, Justin D. Weisz, Xuye Liu, Lingfei Wu, and Casey Dugan, “Documentation Matters: Human-Centered AI System to Assist Data Science Code Documentation in Computational Notebooks”, January 2022, ACM Transactions on Computer-Human Interaction, Vol. 29, No. 2, Article 17, pp. 1-33.) teaches an automated documentation generation system for computational notebooks.
Wang et al. (Wang, April Yi, Dakuo Wang, Jaimie Drozdal, Michael Muller, Soya Park, Justin D. Weisz, Xuye Liu, Lingfei Wu, and Casey Dugan, “Themisto: Towards Automated Documentation Generation in Computational Notebooks”, February 2021, ArXiv abs/2102.12592, pp. 1-29.) teaches an automated documentation generation system for computational notebooks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657